Case 3:21-cv-00687-AJB-MSB Document 4 Filed 06/14/21 PageID.28 Page 1 of 6




 1 Robert V. Prongay (SBN 270796)
     rprongay@glancylaw.com
 2 Charles H. Linehan (SBN 307439)
 3   clinehan@glancylaw.com
   Pavithra Rajesh (SBN 323055)
 4   prajesh@glancylaw.com
 5 GLANCY     PRONGAY & MURRAY LLP
   1925 Century Park East, Suite 2100
 6 Los Angeles, California 90067
   Telephone: (310) 201-9150
 7 Facsimile: (310) 201-9160
 8
   Attorneys for Plaintiff
 9
10 [Additional Counsel on Signature Page]
11                       UNITED STATES DISTRICT COURT
12                    SOUTHERN DISTRICT OF CALIFORNIA
13
14 MOHAMMED USMAN ALI,                       Case No. 3:21-cv-00687-AJB-MSB
   Individually and On Behalf of All
15 Others Similarly Situated,                AMENDED PROOF OF
16                                           SERVICE OF SUMMONS AND
                Plaintiff,
                                             COMPLAINT
17        v.
18
   FRANKLIN WIRELESS CORP., OC
19 KIM, and DAVID BROWN,
20              Defendants.
21
22
23
24
25
26
27
28
                        PROOF OF SERVICE OF SUMMONS AND COMPLAINT
Case 3:21-cv-00687-AJB-MSB Document 4 Filed 06/14/21 PageID.29 Page 2 of 6




 1        Attached hereto is an Affidavit of Service confirming service of (i) Summons
 2 in Civil Action; (ii) Class Action Complaint; and (iii) Civil Cover Sheet for the above-
 3 captioned action. Service of said documents were effected on Defendant Franklin
 4 Wireless Corp. via its registered agent for the service of process.
 5
 6 Dated: June 14, 2021                    GLANCY PRONGAY & MURRAY LLP
 7
 8                                         By: s/ Robert V. Prongay
                                           Robert V. Prongay
 9
                                           Charles H. Linehan
10                                         Pavithra Rajesh
                                           1925 Century Park East, Suite 2100
11
                                           Los Angeles, California 90067
12                                         Telephone: (310) 201-9150
13                                         Facsimile: (310) 201-9160
                                           Email: info@glancylaw.com
14
15                                         LAW OFFICES OF HOWARD G. SMITH
                                           Howard G. Smith
16                                         3070 Bristol Pike, Suite 112
17                                         Bensalem PA 19020
                                           Telephone: (215) 638-4847
18                                         Facsimile: (215) 638-4867
19
                                           Attorneys for Mohammed Usman Ali
20
21
22
23
24
25
26
27
28
                         PROOF OF SERVICE OF SUMMONS AND COMPLAINT
                                               1
              Case 3:21-cv-00687-AJB-MSB Document 4 Filed 06/14/21 PageID.30 Page 3 of 6

 Attorney or Party without Attorney:                                                                            For Court Use Only
 Robert V. Prongay (SBN 270796)
 GLANCY PRONGAY & MURRAY LLP
 1925 Century Park East, Suite 2100
 Los Angeles, CA 90067
   Telephone No: 310-201-9150

      Attorney For:                                              Ref. No. or File No.:
                       Plaintiff
                                                                 FRANKLIN10B

 Insert name of Court, and Judicial District and Branch Court:
 UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF CALIFORNIA

            MOHAMMED USMAN ALI, Individually and On Behalf of All Others
     Plaintiff:
            Similarly Situated,
 Defendant: FRANKLIN WIRELESS CORP., OC KIM, and DAVID BROWN,

             PROOF OF SERVICE                  Hearing Date:             Time:           Dept/Div:   Case Number:
                                                                                                     3:21-cv-00687-AJB-MSB
1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the Summons in a Civil Action; Class Action Complaint; Civil Cover Sheet

3.    a.     Party served:     FRANKLIN WIRELESS CORP.
      b.     Person served:    OC KIM, Agent for Service of Process, served under F.R.C.P. Rule 4.

4.    Address where the party was served:       9707 Waples St Suite 150, San Diego, CA 92121

5.    I served the party:
      a. by substituted service.       On: Wed, Jun 09 2021 at: 11:26 AM by leaving the copies with or in the presence of:
                                       Paula Lage, Customer Service


       (1)            (Residence or Usual Place of Abode) a person of suitable age and discretion who resides there.
       (2)        X   (Company) a Person in charge at least 18 years of age apparently in charge of the office or usual place of
                      business of the person served. I informed him or her of the general nature of the papers.
       (3)        X   (Declaration of Mailing) is attached.
       (4)            (Declaration of Diligence) attached stating actions taken first to attempt personal service.




                                                                     PROOF OF                                                           5764047
                                                                      SERVICE                                                         (4678357)
                                                                                                                                     Page 1 of 2
             Case 3:21-cv-00687-AJB-MSB Document 4 Filed 06/14/21 PageID.31 Page 4 of 6

 Attorney or Party without Attorney:                                                                            For Court Use Only
 Robert V. Prongay (SBN 270796)
 GLANCY PRONGAY & MURRAY LLP
 1925 Century Park East, Suite 2100
 Los Angeles, CA 90067
   Telephone No: 310-201-9150

      Attorney For:                                              Ref. No. or File No.:
                      Plaintiff
                                                                 FRANKLIN10B

 Insert name of Court, and Judicial District and Branch Court:
 UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF CALIFORNIA

            MOHAMMED USMAN ALI, Individually and On Behalf of All Others
     Plaintiff:
            Similarly Situated,
 Defendant: FRANKLIN WIRELESS CORP., OC KIM, and DAVID BROWN,

           PROOF OF SERVICE                    Hearing Date:             Time:           Dept/Div:   Case Number:
                                                                                                     3:21-cv-00687-AJB-MSB


6. Person Who Served Papers:
   a. Soheil Bittar (3304, San Diego)                                     d. The Fee for Service was: $188.13
   b. FIRST LEGAL
      1517 W. Beverly Blvd.
      LOS ANGELES, CA 90026
   c. (213) 250-1111



7.    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




                                                                                 06/10/2021

                                                                                    (Date)                          (Signature)




                                                                     PROOF OF                                                           5764047
                                                                      SERVICE                                                         (4678357)
                                                                                                                                     Page 2 of 2
             Case 3:21-cv-00687-AJB-MSB Document 4 Filed 06/14/21 PageID.32 Page 5 of 6

 Attorney or Party without Attorney:                                                                            For Court Use Only
 Robert V. Prongay (#SBN 270796)
 GLANCY PRONGAY & MURRAY LLP
 1925 Century Park East, Suite 2100
 Los Angeles, CA 90067
   Telephone No: 310-201-9150

      Attorney For:                                              Ref. No. or File No.:
                      Plaintiff
                                                                 FRANKLIN10B

 Insert name of Court, and Judicial District and Branch Court:
 UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF CALIFORNIA
            MOHAMMED USMAN ALI, Individually and On Behalf of All Others
     Plaintiff:
            Similarly Situated,
 Defendant: FRANKLIN WIRELESS CORP., OC KIM, and DAVID BROWN,

           PROOF OF SERVICE                     Hearing Date:            Time:           Dept/Div:   Case Number:
                                                                                                     3:21-cv-00687-AJB-MSB
               By Mail
1.    I am over the age of 18 and not a party to this action. I am employed in the county where the mailing occurred.

2.    I served copies of the Summons in a Civil Action; Class Action Complaint; Civil Cover Sheet

3.    By placing a true copy of each document in the United States mail, in a sealed envelope by First Class mail with postage
      prepaid as follows:
      a. Date of Mailing: Thu, Jun 10, 2021
      b. Place of Mailing: LOS ANGELES, CA 90026
      c. Addressed as follows: FRANKLIN WIRELESS CORP.
                                 9707 Waples St, Suite 150 San Diego, CA 92121

4.    I am readily familiar with the business practice for collection and processing of correspondence as deposited with the U.S. Postal
      Service on Thu, Jun 10, 2021 in the ordinary course of business.


5. Person Serving:
   a. THOMAS TILCOCK                                                  d. The Fee for Service was: $188.13
   b. FIRST LEGAL
      1517 W. Beverly Boulevard
      LOS ANGELES, CA 90026
   c. (213) 250-1111




6.    I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.




                                                                                 06/10/2021
                                                                                    (Date)                          (Signature)




                  Judicial Council Form                          PROOF OF SERVICE                                                      5764047
                  Rule 2.150.(a)&(b) Rev January 1, 2007             BY MAIL                                                         (4678357)
Case 3:21-cv-00687-AJB-MSB Document 4 Filed 06/14/21 PageID.33 Page 6 of 6




 1               PROOF OF SERVICE BY ELECTRONIC POSTING
 2        I, the undersigned say:
 3        I am not a party to the above case and am over eighteen years old. On June
 4 14, 2021, I served true and correct copies of the foregoing document, by

 5 posting the document electronically to the ECF website of the United States District

 6 Court for the Southern District of California, for receipt electronically by the

 7 parties listed on the Court’s Service List.

 8        I affirm under penalty of perjury under the laws of the United States of
 9 America that the foregoing is true and correct. Executed on June 14, 2021, at Los
10 Angeles, California.

11

12                                               s/ Robert V. Prongay
13                                               Robert V. Prongay

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
